 



Exhibit 10.2
AMENDMENT No. 3
TO
MONEY ORDER AGREEMENT

         
DATE:
  February 28, 2006
 
   
PARTIES:
  MoneyGram Payment Systems, Inc., as successor in interest to
Travelers Express Company, Inc.
(“Company”)
 
   
 
  and
 
   
 
  Ace Cash Express, Inc.
(“Ace”)
 
   
RECITALS:
   
 
   
     A.
  Company and Ace are parties to that certain Money Order Agreement dated April
16, 1998 (together with all Exhibits and amendments thereto, the “Agreement”).
 
   
     B.
  The Parties desire to amend the Agreement to account for certain modifications
to the Ace Financing-related Documents.
 
   
AGREEMENT:
 
 

          In consideration of the following terms and conditions, the Parties
agree to amend the Agreement as follows:

     
I.
  Section 2 — Appointment and Relationship.
 
   
 
  Section 2.b. Effective as of the date of this Amendment No. 3, the last
sentence of Section 2.b (as added by the Amendment No. 2 to Money Order
Agreement dated October 29, 2003) shall be deleted and replaced by the following
sentence:
 
   
 
  In this Agreement, “Ace Financing-related Documents” shall mean the First
Amended and Restated Intercreditor Agreement among Company, Ace and others dated
as of July 30, 2004 (as amended from time to time, the “Intercreditor
Agreement”), and the “Bank Agreement” and the “Bank Security Agreement”, as
those terms are defined in the Intercreditor Agreement.
 
   
II.
  Section 25B — Reports; Unencumbered Cash Requirements.

 



--------------------------------------------------------------------------------



 



     
 
  Effective as of the date of this Amendment No. 3, the following Section is
added to the Agreement after Section 25A:
25B. REPORTS; UNENCUMBERED CASH REQUIREMENTS. Ace shall deliver to Company
copies of all certificates and reports that Ace is required under the terms of
the Bank Agreement to deliver to the “Administrative Agent” (as defined in the
Bank Agreement), including but not limited to all “Borrowing Base Reports”,
“Cash Holding Reports” and “Compliance Certificates” (as those terms are defined
in the Bank Agreement), as and when delivered to such Administrative Agent.
Company hereby releases any “Liens” (as defined in the Bank Agreement) for the
benefit of Company in “Cash Holdings” (as defined in the Bank Agreement) not to
exceed $2,500,000 in aggregate amount in order to satisfy any “Unencumbered Cash
Requirements” ( as defined in the Bank Agreement).
 
   
III.
  Interpretation of Amendment.
 
   
 
  In the event of any conflict between the Agreement and this Amendment No. 3,
the terms of this Amendment No. 3 shall control. Except as expressly amended,
supplemented or modified by this Amendment No. 3, the Agreement as heretofore in
effect shall continue in full force and effect. All capitalized terms used in
this Amendment No. 3, unless specifically defined herein, shall have the
respective meanings ascribed to them in the Agreement. The provisions of
Section 24 of the Agreement shall also apply to this Amendment No. 3.
 
   
IV.
  Binding Effect.
 
   
 
  This Amendment No. 3 shall bind and inure to the benefit of the Parties and
their respective successors and assigns permitted by Section 23 of the
Agreement.

     IN WITNESS WHEREOF, the Parties have executed this Amendment No. 3 to be
effective as of the “Date” first set forth above.

                 
ACE CASH EXPRESS, INC.
  MONEYGRAM PAYMENT  
 
 
      SYSTEMS, INC., as successor in
interest to Travelers Express
Company, Inc.  
 
 
           
By:
  /s/ WALTER E. EVANS   By:   /s/ THEODORE CEGLIA
 
           
 
           
Print Name: Walter E. Evans
  Print Name: Theodore Ceglia  
 
 
           
Title:
  Senior Vice President and General Counsel   Title: VP and Treasurer  
 
 
           
Date:
  February 28, 2006   Date:   February 28, 2006

2